Case 2:19-cv-00024-SEH Document 67 Filed 07/13/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BUTTE DIVISION

NAUTILUS INSURANCE
COMPANY,

Plaintiff,
VS.

EMPLOYERS MUTUAL
CASUALTY COMPANY;
SENTINEL INSURANCE .
COMPANY LIMITED; THOSE
CERTAIN UNDERWRITERS OF
LLOYD’S OF LONDON
SUBSCRIBING TO VARIOUS
POLICY NUMBERS;' AND, THE
TRAVELERS INDEMNITY
COMPANY OF AMERICA,

Defendants.

 

 

No. CV 19-24-BU-SEH

ORDER

On July 2, 2020, Defendant Sentinel Insurance Company Limited

(“Hartford”) filed a Motion to Enter Protective Order.’ The motion recites, in part:

3. Plaintiff Nautilus Insurance Company
(“Nautilus”) and Defendant Employers Mutual Casualty
Company do not object to entry of the protective order.

 

’ Policy Numbers NO4NZ00790, NO5NZ16950, NO6NZ16880, and NO7NZ18290.

2 Doc. 62.
Case 2:19-cv-00024-SEH Document 67 Filed 07/13/20 Page 2 of 2

4, Defendant The Travelers Indemnity
Company of America does not take any position
concerning a protective order for this case, and Defendant
Those Certain Underwriters of Lloyd’s London
Subscribing To Various Policy Numbers, despite many
inquiries from Hartford during the past few months, has not
taken a position concerning a protective order for this
case.

ORDERED:

1. If either Defendant The Travelers Indemnity Company of America
(“Travelers”) or Defendant Those Certain Underwriters of Lloyd’s of London
Subscribing To Various Policy Numbers (“Lloyd’s”) or both dispute the validity
of the motion, each shall state its reason or reasoning for opposition on or before
July 17, 2020.

2.  Ifeither Travelers or Lloyd’s or both concede the motion is well-
taken, the Court shall be so notified on or before July 17, 2020.

DATED this pp Sy of July, 2020.

aw J Koolol oo
AM E. HADDON
United States District Judge

 

* Doc. 62 at 2.
